DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 09/20/2022 which amended claims 1, 3, 6, 11 and 15-16. Claims 1-21 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al (US 2019/0250456; hereinafter referred to as Lo).
Regarding Claim 1, Lo teaches a projection apparatus (Figure 8), comprising: 
an illumination system (Figure 8; Display Device 600), adapted to emit an illumination beam (see Figure 8), and comprising: 
a light source module (Figure 8; Light Source 101b), adapted to emit at least one beam (see Figure 8; Light L11b; and Paragraph [0042]); 
a light shaping module (Figure 8; Light Source Lens 109b), located on a transmission path of the at least one beam (Figure 8; Light L11b) and adapted to adjust a light shape of the at least one beam (see Figure 8 and Paragraph [0042]), wherein the at least one beam (Figure 8; Light L11b) forms the illumination beam (Figure 8; Light L11-L14) after passing through the light shaping module (see Figure 8); and the illumination beam (Figure 8; Light L11-L14) has a light imaging matching angle (see Figure 8; wherein the light imaging matching angle is an implicit property), wherein the light shaping module (Figure 8; Light Source Lens 109b) comprises at least one first lens element (Figure 8; Light Source Lens 109b) located on the transmission path of the at least one beam (Figure 8; Light L11b) and adapted to adjust uniformity of the at least one beam (see Figure 8; Paragraph [0042]); and 
a projection imaging system (Figure 8; Light Directing Element 102, First Lens 103, Microlens Array 104, Reflective Display Element 105, Optical Waveguide Element 107), disposed on a transmission path of the illumination beam (Figure 8; Light L11-L14), and comprising a reflective light valve (Figure 8; Reflective Display Element 105) and a micro lens array (Figure 8; Microlens Array 104), wherein the reflective light valve (Figure 8; Reflective Display Element 105) is disposed on the transmission path of the illumination beam (Figure 8; Light L11-L14) and is adapted to modulate the illumination beam into an image beam (see Figure 8 and Paragraph [0026]), the micro lens array (Figure 8; Microlens Array 104) is disposed on the transmission path of the illumination beam and a transmission path of the image beam (see Figure 8; Paragraphs [0025]-[0026]), and the micro lens array (Figure 8; Microlens Array 104) and the reflective light valve (Figure 8; Reflective Display Element 105) are physically separated from each other such that the illumination beam forms a parallel light before entering the reflective light valve (see Figure 8; Paragraphs [0035] and [0040]-[0041]), 
wherein the at least one first lens element (Figure 8; Light Source Lens 109b)  is not disposed on the transmission path of the image beam (see Figure 8).
Regarding Claim 2, Lo teaches the limitations of claim 1 as detailed above.
Lo further teaches there is a pupil (Figure 8; Eye EY) on the transmission path of the image beam (see Figure 8 and Paragraph [0031]).
Regarding Claim 4, Lo teaches the limitations of claim 1 as detailed above.
Lo further teaches the light source module (Figure 8; Light Source 101b) comprises at least one light emitting element (Figure 8; Light Source 101b) adapted to provide the at least one beam (see Figure 8), the number of the at least one first lens element (Figure 8; Light Source Lens 109b) is the same as the number of the at least one light emitting element (see Figure 8), and each the at least one light emitting element (Figure 8; Light Source 101b) is disposed in correspondence with each the at least one first lens element (see Figure 8).
Regarding Claim 14, Lo teaches the limitations of claim 2 as detailed above.
Lo further teaches the projection imaging system (Figure 8; Light Directing Element 102, First Lens 103, Microlens Array 104, Reflective Display Element 105, Optical Waveguide Element 107) further comprises a polarizer beam splitter (Figures 1 and 8 Paragraph [0038] and [0028]; Light Directing Element 102) disposed on the transmission path of the illumination beam (see Figure 8), wherein the polarizer beam splitter (Figure 8; Light Directing Element 102) has a first surface (Figure 8; wherein the bottom surface of light directing element 102 is the first surface), a second surface (Figure 8; wherein the leftmost surface of the light directing element 102 is the second surface), and a third surface (Figure 8; wherein the rightmost surface of the light directing element 102 is the third surface), the first surface is connected with the second surface and the third surface (see Figure 8), the second surface and the third surface are opposite to each other (see Figure 8), and the illumination beam exits the polarizer beam splitter (Figure 8; Light Directing Element 102) through the second surface after entering the polarizer beam splitter (Figure 8; Light Directing Element 102) through the first surface (see Figure 8), wherein the reflective light valve (Figure 8; Reflective Display Element 105) is adapted to transmit the image beam to the polarizer beam splitter (Figure 8; Light Directing Element 102) to enter the polarizer beam splitter (Figure 8; Light Directing Element 102) through the second surface (see Figure 8), and then the image beam exits the polarizer beam splitter (Figure 8; Light Directing Element 102) through the third surface of the polarizer beam splitter (see Figure 8).
Regarding Claim 17, Lo teaches the limitations of claim 2 as detailed above.
Lo further teaches a size of the pupil (Figure 8; Eye EY) corresponds to a size of a light emitting surface (Figure 8; Micro Image Units 1051) of the image beam (see Figure 8).
Regarding Claim 18, Lo teaches the limitations of claim 2 as detailed above.
Lo further teaches the projection imaging system (Figure 8; Light Directing Element 102, First Lens 103, Microlens Array 104, Reflective Display Element 105; Optical Waveguide Element 107) further comprises at least one optical waveguide (Figure 8; Optical Waveguide Element 107) located between the pupil (Figure 8; Eye EY) and the reflective light valve (Figure 8; Reflective Display Element 105).
Regarding Claim 19, Lo teaches the limitations of claim 1 as detailed above.
Lo further teaches the light source module (Figure 8; Light Source 101b) comprises at least one light emitting element (Figure 8; Light Source 101b), the light emitting element (Figure 8; Light Source 101b) is a laser light emitting element and adapted to provide the at least one beam (see Paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2019/0250456; hereinafter referred to as Lo) as applied to claim 1, in view of Wang et al (US 2015/0070773; hereinafter referred to as Wang).
Regarding Claim 3, Lo teaches the limitations of claim 2 as detailed above.
Lo further teaches the at least one beam forms the illumination beam (Figure 8; Light L11-L14) after passing through the at least one first lens element (see Figure 8; wherein the beam L11-L14 is formed after passing through light source lens 109b), and a light imaging matching angle of the illumination beam (Figure 8; Light L11-L14) is matched with a field of view of the pupil (see Paragraph [0037]).
Lo does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Lo such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 15, Lo teaches the limitations of claim 14 as detailed above.
Lo further teaches a light shape of the illumination beam (Figure 8; Light L11-L14) when entering the polarizer beam splitter (Figure 8; Light Directing Element 102) through the first surface of the polarizer beam splitter (Figure 8; Light Directing Element 102) is similar to a light shape of the image beam when exiting the polarizer beam splitter (Figure 8; Light Directing Element 102) through the third surface of the polarizer beam splitter (see Figure 8).
Lo does not expressly disclose that a light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Lo such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 16, Lo teaches the limitations of claim 14 as detailed above.
Lo further teaches an angle at which the illumination beam (Figure 8; Light L11-L14) enters the polarizer beam splitter (Figure 8; Light Directing Element 102) through the first surface of the polarizer beam splitter (Figure 8; Light Directing Element 102) corresponds to an angle at which the image beam exits the polarizer beam splitter (Figure 8; Light Directing Element 102) through the third surface of the polarizer beam splitter (see Figure 8). 
Lo does not expressly disclose that a light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Lo such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2019/0250456; hereinafter referred to as Lo) as applied to claim 4, in view of Miura (US 2017/0285452).
Regarding Claim 5, Lo teaches the limitations of claim 4 as detailed above.
Lo does not expressly disclose wherein when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system.
Miura discloses a projection apparatus (Figure 1; Display Unit 1), comprising: an illumination system (Figure 1; Light Source Section 11), adapted to emit an illumination beam (see Paragraph [0054]-[0055]), and comprising: a light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B), adapted to emit at least one beam (see Paragraph [0055]); a light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figure 1), wherein the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) comprises at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) located on the transmission path of the at least one beam and adapted to adjust uniformity of the at least one beam (see Figure 1); and a projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24), disposed on a transmission path of the illumination beam (see Figure 1), and comprising a reflective light valve (Figure 1; Light Valve 21) disposed on the transmission path of the illumination beam (see Figure 1), wherein the reflective valve (Figure 1; Light Valve 21) is adapted to modulate the illumination beam into an image beam (see Paragraph [0074]); wherein the light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) comprises at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) adapted to provide the at least one beam (see Figure 1), the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) is the same as the number of the at least one light emitting element (see Figure 1), and each the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) is disposed in correspondence with each the at least one first lens element (see Figure 1); wherein when the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) and the number of the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) are plural, the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) further comprises a plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132), each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) respectively corresponds to at least part of the light emitting elements (see Figure 1), and each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) is disposed between the corresponding at least part of the light emitting elements (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) and the projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Lo such that when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system, as taught by Miura, because doing so would provide an effective means of collecting and directing red, green and blue light to be used efficiently in the projection of a bright, full color image.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2019/0250456; hereinafter referred to as Lo) as applied to claim 1, in view of Aiki et al (US 2010/0027289; hereinafter referred to as Aiki).
Regarding Claim 20, Lo teaches the limitations of claim 1 as detailed above.
Lo teaches the light source module (Figure 8; Light Source 101b) comprises at least one light emitting element (Figure 8; Light Source 101b), the at least one light emitting element (Figure 8; Light Source 101b) is a light emitting diode (see Paragraph [0030]).
Lo does not expressly disclose that the light source module comprises at least one collimating lens, the at least one light emitting element is adapted to provide the at least one beam and corresponds to the at least one collimating lens, and the at least one beam is collimated by the corresponding at least one collimating lens.
Aiki discloses a light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110) comprises at least one light emitting element (Figures 16A and 16B; Light Source 104) and at least one collimating lens (Figures 16A and 16B; Collimating Optical System 110), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is a light emitting diode (see Paragraph [0005]), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is adapted to provide the at least one beam and corresponds to the at least one collimating lens (see Figures 16A and 16B), and the at least one beam is collimated by the corresponding at least one collimating lens (see Figures 16A and 16B; Paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source module of Lo such that the light source module comprises at least one collimating lens, the at least one light emitting element is adapted to provide the at least one beam and corresponds to the at least one collimating lens, and the at least one beam is collimated by the corresponding at least one collimating lens, as taught by Aiki, because doing so would predictably improve the light use efficiency of the light source module.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2019/0250456; hereinafter referred to as Lo) as applied to claim 1, in view of Bartlett et al (US 2008/0158513; hereinafter referred to as Bartlett).
Regarding Claim 21, Lo teaches the limitations of claim 1 as detailed above.
Lo does not expressly disclose that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device.
Bartlett discloses a projection apparatus (Figure 2; Projector 200), comprising: an illumination system (Figure 2; Laser Illuminator 205), adapted to emit an illumination beam (see Paragraph [0025]), and comprising: a light source module (Figure 2; Laser Illuminator 205), adapted to emit at least one beam (see Paragraph [0025]) and a projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; DMD 210) disposed on the transmission path of the illumination beam (see Figure 2), wherein the reflective light valve (Figure 2; DMD 210) is adapted to modulate the illumination beam into an image beam (see Paragraph [0025]); wherein
the projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270) comprises a total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260), wherein the total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260) comprises a first prism (Figure 2; Illumination Wedge Prism 240) and a second prism (Figure 2; TIR Prism 260) there is a gap between the first prism (Figure 2; Illumination Wedge Prism 240) and the second prism (see Paragraph [0025]), and the reflective light valve (Figure 2; DMD 210) comprises a digital micro-mirror device (see Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Lo such that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device, as taught by Bartlett, because doing so would predictably ensure that illumination and image light propagate in a desired direction while minimizing light loss.

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the light shaping module further comprises a second lens element located on the transmission path of the at least one beam and between the at least one first lens element and the projection imaging system, and the at least one beam forms the illumination beam after passing through the first lens element and the second lens element, and a light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
This limitation in combination with the limitations of claims 1 and 2 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one beam has a plurality of sub-beams, and the light shaping module further comprises a light diffusing element located on transmission paths of the plurality of sub-beams, and the plurality of sub-beams form a plurality of sub illumination beams of the illumination beam after passing through the light diffusing element, wherein each of the plurality of sub-beams has a first unit light divergence angle, each of the plurality of sub illumination beams has a second unit light divergence angle, and the second unit light divergence angle is greater than the first unit light divergence angle.
This limitation in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claims 8-13 would likewise be non-obvious over the prior art of record by virtue of their dependency upon claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882